Pek Curiam,
When this case was here before it was said, “ As against Davenport the plaintiffs may have a good cause of action, but as against Russell, on the evidence as presented in this record, no ground for recovery appears:” Comegys v. Russell, 175 Pa. 166. On this last trial the testimony was somewhat different. There was some evidence from which the jury might find that no royalties were due to support the forfeiture of the lease and the re-entry when made. There was also evidence that the plaintiffs expended time and money on the property upon the faith of the alleged declarations of the defendant that no royalties were due or demandable. This evidence was necessarily for the jury, and their finding, adversely to the defendant, disposes of the case.
*293The jury were instructed by the learned trial judge that if the plaintiffs were entitled to recover, it must be by virtue of the lease signed January 14, 1892, and not upon the strength of any other lease or paper; and thereupon he submitted to them the question whether or not the notice of acceptance of the lease referred to that instrument. There was considerable evidence on that question, and it was necessarily and properly submitted to the jury for their consideration.
There is nothing else in the case that requires special notice. Neither of the specifications of error is sustained.
Judgment affirmed.